Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered September 7, 2004, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The record does not contain evidence sufficient to raise a triable issue as to whether defendant landlord had either actual or constructive notice of, or created, the complained-of wet area on the stairway on its premises where plaintiff allegedly slipped and fell (Rivera v 2160 Realty Co., L.L.C., 4 NY3d 837 [2005]). Concur—Tom, J.E, Andrias, Marlow, Sullivan and Catterson, JJ.